                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JOSE F. NARANJO-PEREZ,                                            DATE FILED: 5-6-21

                             Plaintiff,
                                                                      16-CV-5672 (RA)
                        v.
                                                                           ORDER
 LEE HATCHER and FOODLINER INC.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         According to the Court’s order of April 5, 2021, Plaintiff’s motion for summary judgment was

due on April 30, 2021. Dkt. 49. No motion for summary judgment was filed. Accordingly, this case

will proceed to trial. No later than May 13, 2021, the parties shall file a joint letter advising the Court

of their availability for trial between July and December, 2021.

SO ORDERED.

Dated:      May 6, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
